DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 03/29/2022.

Status of Claims
3.	Claims 1-5, 7-9, 11-19 and 21- 23 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3, 7-9, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al (US 8,363,548) in view of Liao et al (US 2015/0222932).
			
Regarding Claim 1, Aboul-Magd discloses a video transmission method, implemented by a sending device (see Figs. 1, 2; such as a video streamer 14), wherein the video transmission method comprises generating a source video stream, wherein the source video stream comprises a plurality of video data packets (see Fig. 2; Col 5 lines 9-29; such as generating a MPEG-2 or MPEG-4 video stream for transmission), wherein each of the video data packets comprises a packet comprising a header and a real-time transport protocol (RTP) data packet (see Figs. 7, 8; Col 2 lines 34-48), and wherein each of the video data packets comprises video frame information carried in the header, wherein the video frame information comprises discard indication information that indicates a discard priority of the video data packets (e.g., see Col 3 lines 1-29) and video data of a video frame (video data of a video frame such as an I frame included in the payload of the packet), wherein the video data packets comprise a first video data packet comprising first discard indication information indicating a first discard priority of the first video data packet (such as first packet including first frame such as B frame having first priority); and a second video data packet comprising second discard indication information indicating a second discard priority of the second video data packet (while second packet including second frame such as I or P frame having second priority; e.g., see Col 9 lines 28-48), wherein the first discard priority is higher than the second discard priority (e.g., see Col 3 lines 1-29), wherein the video data in the video frame whose frame type is a B frame is encapsulated into the first video data packet (see Col 9 lines 28-48; such as a B frame), wherein the video data in the video frame whose frame type is an I frame, a P frame, or a reference B frame is encapsulated into the second video data packet (see Col 9 lines 28-48; such as an I frame or P frame); and send the source video stream to a network device (see Fig. 1; then sending the source video stream to a switch 22) to permit the network device to obtain a service level of a queue by mapping based on the discard indication information (e.g., see Col 2 lines 42-57; Col 7 lines 39-63; Col 8 lines 36-42; such as if the network 16 is congested, the switching device 22 obtains the AF codepoint from the DSCP field 56 of the Ethernet frame 40 (step 206). If the AF codepoint is an AF1HDP, the Ethernet frame 40 is discarded, i.e., not in the queue. If the AF codepoint is an AF1LDP, the Ethernet frame 40 is forwarded to another switching device 22 or the end user 12, i.e., in the queue).
 Aboul-Magd is not explicit about a frame type is a non-reference B frame; a service level of a plurality of queues, wherein the service level indicates a transmission order of transmitting the one or more data packets from each of the queues.
However, in an analogous art, Liao discloses a non-reference frame; for example, a non-reference B frame has data loss, the decoder only freezes decoding for the lost frame since subsequent frames can be decoded without referring to the non-reference frame (see Para 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aboul-Magd to include a frame type is a non-reference B frame, as taught by Liao takes advantage of the frame dependencies to preserve the quality of the experience (QoE) of the viewer.
furthertransmittedhigher priority so as to improve network latency while maintain better QoSLambert further discloses 

Regarding Claims 2, 9 and 22, Aboul-Magd further discloses the video data in only one video frame is encapsulated into each of the video data packets (see Col 9 lines 40-48; only one video frame is encapsulated in each of the video data packets so as to identify the frame type, i.e., I, P or B type for each packet).

Regarding Claim 3, Aboul-Magd further discloses the video frame information further comprises priority indication information that indicates a transmission priority of each of the video data packets (e.g., see Col 7 lines 39-63).

Regarding Claim 7, Aboul-Magd inherently discloses or render obvious of limitation “each of the video data packets further comprises a sequence number of each of the video data packets” (see Col 7 lines 35-38; such as RTP packet standard including a sequence number).

Regarding Claims 8 and 19, Aboul-Magd discloses a network device (e.g., see Figs. 1, 2; such as a switch device 22 in the network 16) with corresponding method, comprising a communications interface (see Fig. 2B, -272; such as a communication interface to communicate with video streamer 14 or with another switch 22) configured to receive a video stream, wherein the video stream comprises a plurality of video data packets (see Fig. 2, -24), wherein the video data packets comprise a packet comprising a header and a real-time transport protocol (RTP) data packet (see Figs. 7, 8; Col 2 lines 34-48), wherein each video data packet comprises video frame information carried in the header, wherein the video frame information comprises discard indication information and priority indication information, wherein the discard indication information indicates a discard priority (see Col 3 lines 1-29), and wherein the priority indication information indicates a transmission priority of the video data packets (see Col 2 lines 11-33; Col 3 lines 1-29; Col 8 lines 21-42); and a video frame comprising video data (video data included in the payload of the packet), wherein the video data packets comprise a first video data packet comprising first discard indication information indicating a first discard priority of the first video data packet (such as first packet including first frame such as B frame having first priority); and a second video data packet comprising second discard indication information indicating a second discard priority of the second video data packet (while second packet including second frame such as I or P frame having second priority; see Col 3 lines 1-29), wherein the first discard priority is higher than the second discard priority indicated by discard indication information comprised in the second video data packet (e.g., see Col 3 lines 1-29), wherein the video data in the video frame whose frame type is a reference B frame is encapsulated into the first video data packet (see Col 9 lines 28-48; such as a B frame), and wherein the video data in the video frame whose frame type is an I frame, a P frame, or a reference B frame is encapsulated into the second video data packet (see Col 9 lines 28-48; such as an I frame or P frame); and a processor coupled to the communications interface; and a memory coupled to the communications interface and the processor and storing instructions that, when executed by the processor, cause the network device to be configured to obtain a service level of the video data packets through mapping based on the discard indication information and the priority indication information in the video frame information, wherein the service level indicates a level of a queue through which the network device transmits the video data packets (e.g., see Col 2 lines 42-57; Col 7 lines 39-63; Col 8 lines 21-42; such as if the network 16 is congested, the switching device 22 obtains the AF codepoint from the DSCP field 56 of the Ethernet frame 40 (step 206). If the AF codepoint is an AF1HDP, the Ethernet frame 40 is discarded, i.e., not in the queue. If the AF codepoint is an AF1LDP, the Ethernet frame 40 is forwarded to another switching device 22 or the end user 12, i.e., in the queue); and discard one or more video data packet based on service level of the video data packets when a network is congested to obtain an intermediate video stream based on the service level (e.g., see Col 2 lines 1-11; Col 8 lines 21-42).
 Aboul-Magd is not explicit about a frame type is a non-reference B frame.
However, in an analogous art, Liao discloses a non-reference frame; for example, a non-reference B frame has data loss, the decoder only freezes decoding for the lost frame since subsequent frames can be decoded without referring to the non-reference frame (see Para 16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aboul-Magd to include a frame type is a non-reference B frame, as taught by Liao takes advantage of the frame dependencies to preserve the quality of the experience (QoE) of the viewer.
The amendment such as “…a transmission order for each of the queues through which the network device transmits the video data packets from each of the queues…” is also recited in claim 1, thus is rejected based on the same grounds as set forth in claim 1.


5.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al (US 8,363,548), Liao et al (US 2015/0222932), Zhang et al (US 2017/0054697) and Li et al (US 20160294910).

Regarding Claim 16, Aboul-Magd discloses a sending device (e.g., see Fig. 1 or 2; Col 4 lines 56-59; such as a video streamer 14) comprising a communications interface (such as a communication interface communicating with a switch 22 in the network 16); a processor (inherent in a computing device) coupled to the communications interface; and a memory (inherent in a computing device) coupled to the communications interface and the processor and storing instructions that, when executed by the processor, cause the sending device to be configured to generate a source video stream, wherein the source video stream comprises a plurality of video data packets (see Fig.2; Col 5 lines 9-29; such as generating a MPEG-2 or MPEG-4 video stream for transmission), wherein each of the video data packets comprises video frame information, wherein the video frame information comprises discard indication information, that indicates a discard priority of the video data packets (e.g., see Col 3 lines 1-29) and video data of a video frame (video data included in the payload of the packet), wherein the video data packets comprise a first video data packet comprising first discard indication information indicating a first discard priority of the first video data packet; and a second video data packet comprising second discard indication information indicating a second discard priority of the second video data packet, wherein the first discard priority is higher than the second discard priority indicated by discard indication information comprised in the second video data packet (e.g., see Col 3 lines 1-29), wherein the video data in the video frame whose frame type is a B frame is encapsulated into the first video data packet (see Col 9 lines 28-48; such as a B frame), wherein the video data in the video frame whose frame type is an I frame, a P frame, or a reference B frame is encapsulated into the second video data packet (see Col 9 lines 28-48; such as an I frame or P frame); and send the source video stream to a network device (see Fig.1; then sending the source video stream to a switch 22) to permit the network device to obtain a service level of a queue by mapping based on the discard indication information (e.g., see Col 2 lines 42-57; Col 7 lines 39-63; Col 8 lines 36-42; such as if the network 16 is congested, the switching device 22 obtains the AF codepoint from the DSCP field 56 of the Ethernet frame 40 (step 206). If the AF codepoint is an AF1HDP, the Ethernet frame 40 is discarded, i.e., not in the queue. If the AF codepoint is an AF1LDP, the Ethernet frame 40 is forwarded to another switching device 22 or the end user 12, i.e., in the queue).
 Aboul-Magd is not explicit about a frame type is a non-reference B frame and the video data packets comprise an application aware substrate protocol (A2SP) packet comprising an A2SP header and a real-time transport protocol (RTP) data packet.
However, in an analogous art, Liao discloses when a non-reference frame; for example, a non-reference B frame has data loss, the decoder only freezes decoding for the lost frame since subsequent frames can be decoded without referring to the non-reference frame (see Para 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aboul-Magd to include a frame type is a non-reference B frame, as taught by Liao takes advantage of the frame dependencies to preserve the quality of the experience (QoE) of the viewer.
Zhang further disclose RTP extension protocol equivalent to A2SP (see Para 11); thus it would be also obvious to include A2SP to extend additional features as desired by the system.
The amendment such as “…wherein the service level indicates a transmission order of transmitting the one or more data packets from each of the queues” …” is also recited in claim 1, thus is rejected based on the same grounds as set forth in claim 1.
Regarding Claim 17, Aboul-Magd further discloses the video frame information further comprises priority indication information that indicates a transmission priority of each of the video data packets (e.g., see Col 7 lines 39-63).

Allowable Subject Matter
6.	Claims 4, 11-15, 18, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant’s arguments with respect to claims 1-5, 7-9, 11-19 and 21- 23 have been considered but are moot in view of new grounds of rejection.

Conclusion
8.	Claims 1-3, 7-9, 16-17, 19 and 22 are rejected.
	Claims 4-5, 11-15, 18, 21 and 23 are objected.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426